EXHIBIT 10.1


EXECUTION COPY




THIRD AMENDMENT TO
FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT


This THIRD AMENDMENT TO THE FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) is entered into and shall become effective as of May 6, 2020, by
and among Global Net Lease, Inc., a Maryland corporation (the “Company”), Global
Net Lease Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”) and Global Net Lease Advisors, LLC, a Delaware limited
liability company (the “Advisor”).


RECITALS


WHEREAS, the Company, the Operating Partnership and the Advisor previously
entered into that certain Fourth Amended and Restated Advisory Agreement, dated
as of June 2, 2015 (as amended by (i) the First Amendment thereto dated as of
August 14, 2018 and (ii) the Second Amendment thereto dated as of November 6,
2018, the “Advisory Agreement”);


WHEREAS, the Company, the Operating Partnership and the Advisor desire to make
certain clarifying amendments to the Advisory Agreement to clarify the timing of
the calculation and reconciliation of the Incentive Compensation (as defined in
the Advisory Agreement);


WHEREAS, in light of the unprecedented market disruption resulting from the
COVID-19 pandemic, the Company, the Operating Partnership and the Advisor
acknowledge that the existing Incentive Compensation hurdles may not be
attainable in the short term; and


WHEREAS, in order to provide the Advisor an appropriate incentive as the Company
works to minimize the adverse impact on its business resulting from the COVID-19
pandemic, the Conflicts Committee of the Board of Directors of the Company
desires to adopt a new and temporary incentive compensation program for the
quarterly periods ending June 30, 2020, September 30, 2020 and December 31,
2020, respectively.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.
Addition of new definition of “Incentive Compensation Period”. The following
definition of “Incentive Compensation Period” shall be added to Section 1 of the
Advisory Agreement:



““Incentive Compensation Period” means the annual period beginning on July 1st
and ending on June 30th of the following year.”




016412.49108.003.05

--------------------------------------------------------------------------------





2.
Definition of Core AFFO. Section 1 is amended by deleting, the definition of
Core AFFO in its entirety and replacing with the following (so as to add the
phrase “for the applicable period” into this definition):



““Core AFFO” means for the applicable period Net Income adjusted for the
following items (to the extent they are included in Net Income): (a) real estate
related depreciation and amortization; (b) Net Income from unconsolidated
partnerships and joint ventures; (c) one-time costs that the Advisor deems to be
non-recurring; (d) non-cash equity compensation (other than any Restricted Share
Payments); (e) other non-cash income and expense items; (f) non-cash dividends
related to the Class B Units of the Operating Partnership and certain non-cash
interest expenses related to securities that are convertible to Common Stock;
(g) gains (or losses) from the sale of Investments; (h) impairment losses on
real estate; (i) acquisition and transaction related costs; (j) straight-line
rent; (k) amortization of above and below market leases and liabilities; (l)
amortization of deferred financing costs; (m) accretion of discounts and
amortization of premiums on debt investments; (n) mark-to-market adjustments
included in Net Income; (o) unrealized gains or losses resulting from
consolidation from, or deconsolidation to, equity accounting, (p) consolidated
and unconsolidated partnerships and joint ventures; and (q) Incentive
Compensation.”


3.
Amendment to Section 6(e)(i). Section 6(e)(i) of the Advisory Agreement is
hereby deleted in its entirety and replaced as follows:



“fifty percent (50%) of the Incentive Compensation will be payable in Restricted
Shares (each a “Restricted Share Payment”); provided, however, the percentage of
the Incentive Compensation payable in Restricted Shares is subject to the
following: (1) the ownership of such shares by the Advisor does not violate the
limit on ownership of Common Stock set forth in the Company’s Governing
Instruments, after giving effect to any waiver from such limit that the Board
may grant (in its sole absolute discretion) to the Advisor in the future, (2)
the Company’s issuance of such shares to the Advisor complies with all
applicable restrictions, registration requirements or exemptions therefrom under
U.S. federal securities laws and the rules of The New York Stock Exchange and
(3) although the Restricted Shares will be considered fully vested when paid,
those Restricted Shares paid in each Restricted Share Payment shall be subject
to a lockup on resale that will be released in equal one third installments on
each anniversary of the applicable Restricted Share Payment, and, to the extent
any Restricted Shares are required to be forfeited pursuant to Section 6(e)(vi),
the forfeiture will occur automatically without any further action required by
the Advisor or the Company and the number of Restricted Shares subject to the
lockup on resale that will be released in equal one third installments on each
anniversary of the applicable Restricted Share Payment will be reduced pro rata
to reflect the forfeiture. On each issuance, the Advisor will enter into a
lockup letter with the Company in substantially the form attached hereto as
Exhibit A. The Advisor shall be entitled to receive all dividends and other
distributions paid in respect of all such Restricted Shares whether or not such
Restricted Shares are then subject to the restriction contained in the lockup
letter evidencing all of the requirements of this Section 6(e)(i); and”






--------------------------------------------------------------------------------





4.
Incentive Compensation Periods. Notwithstanding anything to the contrary
contained herein:

a.
For the period beginning July 1, 2019 and ending June 30, 2020, the Incentive
Compensation Period shall be modified to be that period beginning July 1, 2019
and ending March 31, 2020 (the “2019-20 Incentive Compensation Period”).



b.
There shall be an Incentive Compensation Period beginning April 1, 2020 and
ending December 31, 2020 (the “COVID-19 Response Incentive Compensation
Period”), unless otherwise extended by the written consent of the Operating
Partnership and the Company (which shall require the approval of the Board and a
majority of the Independent Directors) and agreed upon by the Advisor.



c.
For the period which would otherwise begin July 1, 2020 and end June 30, 2021,
such Incentive Compensation Period shall be modified to be that period beginning
January 1, 2021 and ending June 30, 2021 (the “2020-21 Incentive Compensation
Period”).



d.
Following the 2020-21 Incentive Compensation Period, each Incentive Compensation
Period shall have the meaning set forth in Section 1 hereof (i.e. the annual
period beginning on July 1st and ending on June 30th).



5.
Amendment to Section 6(d). Section 6(d) of the Advisory Agreement amended by is
hereby deleted in its entirety and replaced as follows:



“The Incentive Compensation shall be based on the Core AFFO for the entire
applicable period but shall be paid in quarterly installments based on the Core
AFFO generated for the applicable quarter just ended, subject to a final
year-end adjustment as set forth in Section 6(e)(vi), as the Board (including a
majority of the Independent directors) shall reasonably determine. The Advisor
shall compute each installment of the Incentive Compensation within forty-five
(45) days after the end of the fiscal quarter with respect to which such
installment is payable. A copy of the computations made by the Advisor to
calculate such installment shall thereafter promptly be delivered to the Board
and, upon such delivery, payment of such installment of the Incentive
Compensation shown therein shall be due and payable no later than the date which
is fifteen (15) Business Days after the date of delivery to the Board of such
computations. Notwithstanding anything herein to the contrary, if the Company
fails to pay dividends previously authorized by the Board (in good faith and in
accordance with applicable law) and as has been announced to the public due to a
legal prohibition or primarily as a result of an action or inaction of the
Advisor, the Company shall have no obligation to pay the Incentive Compensation
to the Advisor for so long as the Company remains unable to




--------------------------------------------------------------------------------





pay dividends; provided, however, that for the avoidance of doubt, the Incentive
Compensation due to the Advisor during such period shall be paid to the Advisor
promptly, and in any event within five (5) business days, following the date on
which the Company is no longer prohibited from paying such dividends.”


6.
Definition of Incentive Fee Lower Hurdle and Incentive Fee Upper Hurdle. The
definitions of “Incentive Fee Lower Hurdle” and “Incentive Fee Upper Hurdle” are
hereby deleted in their entirety and replaced as follows:



““Incentive Fee Lower Hurdle” means:


(i)
for the 2019-20 Incentive Compensation Period, $1.6875 per share in the
aggregate and $0.5625 per share per quarter;



(ii)
for the COVID-19 Response Incentive Compensation Period, $1.35 per share in the
aggregate and $0.45 per share per quarter;



(iii)
for the 2020-21 Incentive Compensation Period, $1.125 per share in the aggregate
and $0.5625 per share per quarter; and



(iv)
for the Incentive Compensation Period beginning July 1, 2021, $2.25 per share in
the aggregate and $0.5625 per share per quarter.



“Incentive Fee Upper Hurdle” means:


(i)
for the 2019-20 Incentive Compensation Period, $2.19 per share in the aggregate
and $0.73 per share per quarter;



(ii)
for the COVID-19 Response Incentive Compensation Period, $1.75 per share in the
aggregate and $0.583 per share per quarter;



(iii)
for the 2020-21 Incentive Compensation Period, $1.46 per share in the aggregate
and $0.73 per share per quarter; and



(iv)
for the Incentive Compensation Period beginning July 1, 2021, $2.92 per share in
the aggregate and $0.73 per share per quarter.”





--------------------------------------------------------------------------------







7.
Amendment to Section 6(e)(iii). Section 6(e)(iii) of the Advisory Agreement is
hereby deleted in its entirety and replaced as follows:



“Commencing with the Incentive Compensation Period on July 1, 2021, and no later
than June 30th immediately before that Incentive Compensation Period and each
Incentive Compensation Period thereafter, a majority of the Independent
Directors, in their good faith reasonable judgment, after consultation with the
Advisor and the Company’s management, shall set the Incentive Fee Escalator for
each of the Incentive Fee Hurdles and make the adjusted Incentive Fee Hurdles
known to the Advisor by delivery of written notice of the same. The Incentive
Fee Hurdles as so increased by an Incentive Fee Escalator shall take effect at
the start of the next Incentive Compensation Period) and shall remain in effect
until again so increased. For the avoidance of doubt, the Incentive Fee Hurdles
shall not be increased by the Incentive Fee Escalator until the start of the
fiscal quarter of the Company beginning on July 1, 2021.”


8.
Amendment to Section 6(e)(vi). Section 6(e)(vi) of the Advisory Agreement is
hereby deleted in its entirety and replaced as follows:



““Reconciliation. No later than August 31st of each calendar year during the
term hereof (the “Outside Reconciliation Date”), the Advisor shall calculate and
provide to the Company a reconciliation showing the difference, if any, between
the amount of the Incentive Compensation paid to the Advisor on a quarterly
basis in the immediately preceding Incentive Compensation Period and the amount
of Incentive Compensation due, if any, based on the aggregate Core AFFO for the
applicable period (the “Annual Incentive Calculation”). If, subject to dispute
as set forth in Section 6(h), the Annual Incentive Calculation shows that the
Company has paid more than required under this Section 6(e) (the “Excess
Incentive Compensation”), the Advisor shall within five (5) Business Days after
delivery of the Annual Incentive Calculation to the Company, repay the Company
all Excess Incentive Compensation by forfeiting Restricted Shares having a value
equal to 50% of the Excess Incentive Compensation (the “Forfeited Shares”) and
by repaying the remaining 50% of Excess Incentive Compensation in cash. In
addition, the Advisor shall repay the Company all dividends or other
distributions paid or declared but not paid on the Forfeited Shares before the
date of forfeiture. For these purposes the Restricted Shares that are subject to
forfeiture shall have the same value as the value accorded the Restricted Shares
at the time of issuance. If, subject to dispute as set forth in Section 6(h),
the Annual Incentive Calculation shows that the Company has not paid the full
amount required under this Section 6(e) (an “Incentive Compensation Deficiency”)
the Company shall pay the Advisor the Incentive Compensation Deficiency, if any,
within fifteen (15) days of receipt of the Annual Incentive Calculation.


Notwithstanding the foregoing, the Outside Reconciliation Date for (a) the
2019-20 Incentive Compensation Period shall be May 31, 2020; and (b) the
COVID-19 Response Compensation Period shall be March 31, 2021.”






--------------------------------------------------------------------------------





9.
Addition of new Section 6(e)(viii). A new Section 6(e)(viii) of the Advisory
Agreement is hereby added following Section 6(e)(vii) of the Advisory Agreement
as follows:



“Notwithstanding anything contained herein to the contrary, any Incentive
Compensation payable for the COVID-19 Response Incentive Compensation Period
shall be payable in cash (not 50% Restricted Shares and 50% cash).”


10.
Effect of the Advisory Agreement. Except as modified by this Amendment, all of
the terms of the Advisory Agreement are hereby ratified and confirmed and shall
remain in full force and effect. This Amendment shall be construed as one with
the Advisory Agreement, and the Advisory Agreement shall, where context
requires, be read and construed so as to incorporate this Amendment.



11.
General Provisions. Except as modified herein, the terms and provisions of
Section 18 of the Advisory Agreement are hereby incorporated by reference as if
set forth herein in their entirety and shall apply mutatis mutandis to this
Amendment.





[Signature Page Follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed and delivered this Third Amendment to Fourth Amended and Restated
Advisory Agreement as of the date first set forth above.




GLOBAL NET LEASE, INC.


By:_/s/ James L. Nelson_________________
                         Name: James L. Nelson
                         Title: CEO


GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.
By: Global Net Lease, Inc., its General Partner


By:_/s/ James L. Nelson_________________
                         Name: James L. Nelson
                         Title: CEO


GLOBAL NET LEASE ADVISORS, LLC


By:_/s/ Michael R. Anderson_____________
                         Name: Michael R. Anderson
                         Title: Authorized Signatory








[Signature Page to the Third Amendment to the
Fourth Amended and Restated Advisory Agreement]